Citation Nr: 1104849	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-26 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for myelofibrosis with fatigue 
and shortness of breath to include as the result of exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on appeal.  
The appeal was subsequently transferred to the RO in Des Moines, 
Iowa.

In April 2010, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the Des 
Moines RO before the undersigned Veterans Law Judge (VLJ) sitting 
in Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.

The record reflects that the Veteran submitted additional 
evidence that had not been reviewed by the RO.  By a May 2010 
statement, his accredited representative related that he was 
waiving the right to have this additional evidence reviewed by 
the agency of original jurisdiction in accord with 38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran was not a radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

3.  The Veteran has not been diagnosed with a radiogenic disease 
listed in 38 C.F.R. § 3.311.

4.  The Veteran's contentions that he was near Johnston Island in 
October 1962 are not credible.  

5.  Myelofibrosis has not been shown to be causally or 
etiologically related to the Veteran's service.


CONCLUSION OF LAW

Myelofibrosis was not incurred in service, to include as a result 
of exposure to ionizing radiation.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in August 2007 with regard to the 
claim for service connection.  The letter addressed all of the 
notice elements and was sent prior to the initial unfavorable 
decision by the AOJ in February 2008.  The letter also provided 
notice that addresses the relevant rating criteria and effective 
date provisions.  Further, the Veteran was asked to complete the 
enclosed radiation risk activity sheet.  Accordingly, the Board 
finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment and 
personnel records as well as all identified VA and private 
medical records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  

The Board observes that this claim essentially turns on whether 
the Veteran was exposed to radiation during service.  The Veteran 
has repeatedly asserted that he was not formally part of any of 
the Operations outlined in 38 C.F.R. § 3.309(d)(3)(v).  Rather, 
he testified that he was aboard the USS Bayfield near Johnston 
Island in October 1962 during Operation DOMINIC I.  38 C.F.R. 
§ 3.309(d)(3)(v)(R).  The Veteran states that he was exposed to 
seven bombings in October 1962 and saw a mushroom shaped cloud 
approximately 30 miles from the ship.  

The Veteran's service personnel records reflect that he served on 
board the USS Bayfield from approximately May 1961 to May 1963.  
However, there is no indication in the record that the Veteran 
was exposed to radiation.  A March 2009 response from the 
Department of the Navy Naval Dosimetry Center reflected that a 
review of the Naval Exposure Registry by name, service number, 
and social security number revealed no reports of occupational 
exposure to ionizing radiation pertaining to the Veteran.  It was 
noted that any official exposure record (DD 1141, NAVMED 6470/10 
or equivalent document) would be maintained in the Veteran's 
medical records.  A review of the service treatment records shows 
no such record and a March 2009 response from the National 
Personnel Records Center (NPRC) indicates that any records of 
exposure to radiation is not a matter of record and if it was 
available, would have been provided with the medical records.  
Another March 2009 response from the NPRC indicates that all 
service personnel records were previously provided (January 2008) 
and that there were no additional records relating to radiation 
exposure.  The Board observes that this information is consistent 
with that provided by the Veteran during his hearing testimony.  
Specifically, the Veteran testified that he was not given a dose 
meter and was not made aware that any testing was going on at the 
time.  Accordingly, the Board finds that VA has made a reasonably 
exhaustive search of the available records in an attempt to 
document the radiation exposure as identified by the Veteran and 
that further efforts would be futile.  38 C.F.R. § 3.159.

A VA examination with respect to the claim was obtained in 
October 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is adequate, as it is 
predicated on a reading of the service and post-service medical 
records in the Veteran's claims file.  It considered all of the 
pertinent evidence of record, to include the Veteran's service 
and post-service records and his statements, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Therefore, the October 2007 opinion is 
adequate upon which to base a determination.  

Although the October 2007 VA opinion is adequate and favorable to 
the Veteran, the Board is not persuaded by the examiner's 
conclusion.  As will be discussed below, the Board finds that 
there is no competent and credible evidence indicating that the 
Veteran was exposed to radiation during service.  Without 
exposure to radiation, the claim cannot be granted.  Despite the 
Board's finding that the Veteran was not exposed to radiation 
during service, that does not contradict the Board's conclusion 
that the VA opinion is nevertheless adequate.  The examiner 
considered all the relevant information (medical records, 
relevant medical literature, Veteran's statements) and rendered 
an opinion based on his expertise as a physician.  However, the 
examiner based his conclusions on the assumption that the Veteran 
was exposed to radiation during service but the Board has made no 
such assumption.  A determination as to whether the Veteran was 
exposed to radiation during service is for the Board to make and 
it is not bound by the conclusions of an examiner.  

Additionally, the Board observes that the Veteran has not 
contended, and the evidence does not show, that his myelofibrosis 
is otherwise related to service as there is no showing of an 
injury or disease during service and the first diagnosis of such 
was approximately 27 years after his separation from service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 
1278 (Fed. Cir. 2010) (noting that a veteran's conclusory 
generalized statement that a service illness caused his present 
medical problems was not enough to entitle him to a VA medical 
examination since all veterans could make such a statement, and 
such a theory would eliminate the carefully drafted statutory 
standards governing the provision of medical examinations and 
require VA to provide such examinations as a matter of course in 
virtually every disability case).  Thus, it was not necessary to 
obtain an opinion regarding whether myelofibrosis was otherwise 
directly related to service as there was no indication that it 
had its onset during service.  38 C.F.R. 
§ 3.159(c)(4)(i).

In sum, the Board finds that there is adequate medical evidence 
of record to make a determination in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
(statement of the case), which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
the disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.

A "radiation-exposed veteran" is defined as a veteran who while 
serving on active duty or on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan or Nagasaki, Japan by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of the United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  38 
C.F.R. § 3.309(d)(3)(i), (ii) (2010).  The term "onsite 
participation" means during the official operational period of 
an atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with ships, 
aircraft or other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by 
the United States, the term operational period for Operation 
DOMINIC I means the period April 25, 1962 through December 31, 
1962.  38 C.F.R. § 3.309(d)(3)(v)(R).  

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if he suffers from a radiogenic disease and 
claims exposure to ionizing radiation in service.  

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires 
that a request be made for any available records concerning the 
veteran's exposure to radiation.  These records normally include 
but may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  In this case, the 
Veteran is claiming that he has myelofibrosis that is related to 
exposure to ionizing radiation, which is not a listed radiogenic 
disease.  38 C.F.R. § 3.311(b)(2).  Nevertheless, as previously 
discussed, the RO attempted to locate records pertaining to the 
Veteran's radiation exposure, including any DD Form 1141, but 
none were located.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for myelofibrosis.  
Initially, the Board observes that the Veteran has not been 
determined to be a radiation-exposed Veteran as there is no 
indication that he participated in Operation DOMINIC I.  
38 C.F.R. § 3.309(d)(3)(i), (v)(R).  Further, myelofibrosis is 
not a disease that has been determined to be presumptively 
service connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2).  Additionally, 
myelofibrosis is not listed as a "radiogenic disease" pursuant 
to 38 C.F.R. § 3.311(b)(2).  The Board will consider whether the 
Veteran is entitled to service connection under 38 C.F.R. § 
3.303(d) without regard to the statutory presumptions.  See 
Combee, 34 F.3d 1039, 1043-44.

As reflected above, this claim essentially turns on whether the 
Veteran was exposed to radiation during service.  The Veteran has 
repeatedly asserted that he was not part of any of the Operations 
outlined in 38 C.F.R. § 3.309(d)(3)(v).  Rather, he testified 
that he was aboard the USS Bayfield near Johnston Island in 
October 1962 during Operation DOMINIC I.  38 C.F.R. 
§ 3.309(d)(3), (v)(R).  The Veteran states that he was exposed to 
seven bombings in October 1962 and saw a mushroom shaped cloud 
approximately 30 miles away from the deck of the ship.

The evidence of record reflects that the Veteran served on board 
the USS Bayfield from approximately May 1961 to May 1963.  As 
previously stated, there is no documentation that the Veteran was 
exposed to radiation during service.  A March 2009 response from 
the Department of the Navy Naval Dosimetry Center reflected that 
a review of the Naval Exposure Registry revealed no reports of 
occupational exposure to ionizing radiation pertaining to this 
Veteran.  Further, there is no DD 1141, NAVMED 6470/10, or 
equivalent document of record indicating any radiation exposure.  
Importantly, the Veteran is not contending that he wore a dose 
meter or was even aware that testing was going to take place such 
that there would be a record of his exposure.  Instead, he 
asserts that he was exposed as his ship passed by the area where 
atomic testing was taking place.  

The Board does not find the Veteran's reports that he was exposed 
to radiation during service to be competent or credible.  As a 
preliminary matter, the Board concludes that the Veteran is not 
competent to report that he was exposed to radiation.  Radiation 
exposure is not perceivable by the five senses or possible from 
lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses).  To the extent that the 
Veteran asserts that he saw a mushroom shaped cloud approximately 
30 miles from his ship that he perceived was from atomic testing, 
the Board does not find his testimony credible.  As already 
discussed, there is no record documenting that the Veteran was 
exposed to radiation or that he was part of Operation DOMINIC I.  
Further, there is evidence of record indicating that the USS 
Bayfield was not present near the testing at Johnston Island in 
October 1962 when the Veteran contends he saw the mushroom cloud.  
In this regard, an internet article submitted by the Veteran in 
December 2008 which discusses the history of the USS Bayfield 
reflects that the ship was deployed to the Far East in January 
1962.  In late July 1962, the USS Bayfield returned to Long Beach 
(California) and resumed operations out of her home port.  The 
Board finds it significant that in October 1962 the ship "had to 
forego another major amphibious exercise in Hawaii because of the 
Cuban missile crisis."  The ship instead headed through the 
Panama Canal to support forces engaged in the quarantine of Cuba.  
The USS Bayfield returned to Long Beach in December 1962.

A summary of Operation DOMINIC I in the Veteran's claims file, 
which was submitted by the Veteran in December 2008, reflects 
that testing occurred on Johnston Island in October 1962.  Based 
on the USS Bayfield's history that the Veteran provided, it 
appears that the ship was not in the area of Johnston Island in 
October 1962 but rather was traveling from Long Beach to Cuba via 
the Panama Canal.  The Board finds it significant that the USS 
Bayfield was recorded as having to forego or abandon its planned 
exercise in Hawaii.  Thus, the Veteran's claim that he was near 
Johnston Island at the time of Operation DOMINIC I's testing in 
October 1962 is directly contradicted by the objective evidence 
of record.  Accordingly, in light of the lack of any evidence 
documenting the Veteran's exposure to radiation and the evidence 
contradicting the Veteran's assertion that his ship was present 
in the area where Operation DOMINIC took place in October 1962, 
the Board does not find the Veteran's account of witnessing the 
mushroom cloud, being near Johnston Island, or being exposed to 
radiation to be credible.  See Indiana Metal Prods. v. NLRB, 442 
F.2d 46, 51-52 (7th Cir. 1971) (citations omitted)(Concerning the 
credibility of the evidence, the Board notes that "definitions 
of credibility do not necessarily confine that concept to the 
narrow peg of truthfulness.  It has been termed as 'the quality 
or power of inspiring belief. . . .'Credibility . . . apprehends 
the over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which it 
hangs together with other evidence.).  

The Board observes that there are three favorable opinions of 
record (Dr. D.W.'s May 2007 and May 2010 opinions and the October 
2007 VA opinion) relating the Veteran's myelofibrosis to in-
service radiation exposure.  However, the Board has concluded 
that the Veteran was not exposed to radiation during service.  
Thus, as these opinions are based on an assumption (in-service 
radiation exposure) that the Board has found did not occur, the 
Board affords these opinions no probative value.  

Moreover, there is no competent evidence that the Veteran's 
diagnosis of myelofibrosis is otherwise related to his service.  
The Veteran's service treatment records are absent for 
complaints, treatment, findings, or diagnoses of myelofibrosis.  
In fact, the evidence of record indicates that the Veteran was 
diagnosed in approximately 1990.  In this regard, the Veteran 
informed the October 2007 VA examination that he was diagnosed 17 
to 18 years earlier and private records dated in 2007 from 
S.H.O.A., who treat the Veteran for his myelofibrosis, reflect 
that he has been followed for about 17 years.  The Board notes 
that the 1990 diagnosis was made approximately 27 years after the 
Veteran's separation from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection.  Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  

The Board observes that there is absolutely no evidence 
indicating an association between the Veteran's service and the 
diagnosis of myelofibrosis made 27 years later.  Although the 
Veteran might sincerely believe that his myelofibrosis is related 
to service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the Veteran's contentions that he was exposed to 
radiation during service have not been found to be credible.  
Further, there is no competent and credible evidence of any 
radiation exposure during service.  Also, there is no indication 
that myelofibrosis was otherwise related to the Veteran's 
service.  As such, service connection must be denied.  38 C.F.R. 
§§ 3.303, 3.309(d), 3.311.  


ORDER

Entitlement to service connection for myelofibrosis with fatigue 
and shortness of breath to include as the result of exposure to 
ionizing radiation is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


